Title: To George Washington from a Committee of the Massachusetts Council, 7 August 1776
From: Committee of the Massachusetts Council
To: Washington, George

 

May it please your Excellency
State of Massachusetts Bay In Committee of CouncilWatertown, Augt 7, 1776

Your Letter of the 25th Ulto Inclosing a Resolve of the Honble Congress of the 8th of July, respecting the places of Rendezvous for the Battalions raising in this State for Canada, has been consider’d by us, and it is with pleasure we can inform your Excellency that we apprehend every thing that is necessary has been done respecting the matter agreeable to the Resolve of Congress, and that General Schyler and Commissary Trumbull have been made fully aquainted with the route the Troops were to take and that they approve of the same and have given directions for their being supply’d accordingly. In the name & by order of the Committee I have the honour to be your Excellencys Most Obedt Humble servant

John Winthrop Chairman

